NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
              not citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit



                                      04-1516


                                  KÁLMÁN GYÖRY,

                                                    Plaintiff-Appellant,

                                         v.

                            REEBOK INTERNATIONAL, LTD.,

                                                    Defendant-Appellee.

                            __________________________

                            DECIDED: February 14, 2005
                            __________________________


Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, CLEVENGER, Circuit
Judge.

PER CURIAM.

      Kálmán Györy (“Györy”) appeals the dismissal of his suit against Reebok

International, Ltd. (“Reebok”) for alleged infringement of United States Patent No.

4,134,156 (“the ’156 patent”). Györy v. Reebok Int’l Ltd., No. 03-CV-10077 (D. Mass.

June 4, 2004). We affirm.

      With the benefit of an earlier application, Györy’s ’156 patent claimed priority

from June 11, 1976, and it issued on January 16, 1979. Under 35 U.S.C. § 154(c)(1),

the term of the ’156 patent expired on June 11, 1996. Györy commenced this action on
January 6, 2003. Because “no recovery shall be had for any infringement committed

more than six years prior to the filing of the complaint,” 35 U.S.C. § 286, and because

an act must be performed “during the term of the patent” to constitute an act of

infringement, 35 U.S.C. § 271(a), Györy cannot recover and his complaint was properly

dismissed for failure to state a claim.   We have considered Reebok’s request for

attorney fees, and we decline to award them.




04-1516                                   2